Citation Nr: 1824860	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for squamous cell carcinoma of the left tonsil, including whether separate compensable ratings are warranted for residuals of squamous cell carcinoma of the left tonsil, to include a muscle disorder of the neck, a peripheral nerve disorder of the neck, an esophagus disorder, dental and oral disorders, and a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1975 to August 2005. His awards include two Combat Action Ribbons and the Navy and Marine Corps Commendation Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for squamous cell carcinoma of the left tonsil, and assigned a 100 percent initial rating from September 28, 2007 to December 1, 2007, and a noncompensable (0 percent) rating from December 1, 2007 to September 16, 2014.  An October 2014 rating decision granted a higher initial rating of 10 percent for the residuals of squamous cell carcinoma of the left tonsil from September 16, 2014.  

In February 2016, the Board bifurcated the issue and granted a 10 percent initial rating for residuals of the squamous cell carcinoma of the left tonsil under Diagnostic Code (DC) 6516 from December 1, 2007 to September 16, 2014.  The Board also remanded for additional development the issue entitlement to an initial rating in excess of 10 percent for squamous cell carcinoma, including entitlement to separate compensable ratings for other residual symptomatology.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's chronic hoarseness of voice was not characterized by hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

2. For the entire period on appeal, the Veteran's disability of Muscle Group XXII manifested in difficulty swallowing, muscle spasms of the neck, hardening of the muscles of the neck, consistent bilateral loss of power, consistent bilateral lowered threshold of fatigue, and consistent bilateral fatigue-pain, but not atrophy, weakness, impairment of coordination, uncertainty of movement, or inability to keep up with work requirements.

3. For the entire period on appeal, the Veteran's disability of Muscle Group XXIII manifested in muscle spasms, hardening of the muscles of the neck, consistent bilateral loss of power, consistent bilateral lowered threshold of fatigue, and consistent bilateral fatigue-pain, but not atrophy, weakness, impairment of coordination, uncertainty of movement, or inability to keep up with work requirements.

4. The Veteran lost four teeth as a residual of squamous cell carcinoma; however, the masticatory surfaces can be restored by suitable prosthesis.

5. For the entire period on appeal, the Veteran's intermittent lockjaw, a residual of squamous cell carcinoma, was analogous to a range of lateral excursion limited from 0 to 4 millimeters.

6. For the entire period on appeal, the Veteran's decreased visual acuity, a residual of squamous cell carcinoma, manifested in corrected distance and near visual acuity of 20/40 or better. 

7. For the entire period on appeal, the Veteran's xerostomia (dry mouth) and sensory issues of the neck, residuals of squamous cell carcinoma, were analogous to the symptoms of severe incomplete paralysis of the left ninth cranial nerve, but not complete paralysis.

8. For the entire period on appeal, the Veteran's intermittent tongue cramping and numbness of the left side of the tongue, residuals of squamous cell carcinoma, were analogous to moderate incomplete paralysis of the left twelfth cranial nerve, but were not analogous to moderately severe incomplete paralysis or complete paralysis.

9. The Veteran's residuals of squamous cell carcinoma did not manifest in stricture or obstruction of the pharynx or nasopharynx, or; absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or; paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  

10. The Veteran's residuals of squamous cell carcinoma did not manifest in stricture of the esophagus.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial rating in excess of 10 percent for chronic hoarseness, as a residual of squamous cell carcinoma of the left tonsil, have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.97, DCs 6819-6516.

2. For the entire period on appeal, the criteria for an initial rating of 20 percent, but no higher, for an injury of Muscle Group XXII, as a residual of the service-connected squamous cell carcinoma of the left tonsil, have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.55, 4.56, 4.73, DC 5322.

3. For the entire period on appeal, the criteria for an initial rating of 20 percent, but no higher, for an injury of Muscle Group XXIII, as a residual of the service-connected squamous cell carcinoma of the left tonsil, have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.55, 4.56, 4.73, DC 5323.

4. The criteria for a separate compensable rating for loss of teeth, as a residual of the service-connected squamous cell carcinoma of the left tonsil, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.150, DC 9913.

5. For the entire period on appeal, the criteria for an initial rating of 10 percent rating, but no higher, for intermittent lockjaw, as a residual of the service-connected squamous cell carcinoma of the left tonsil, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.150, DC 9905.

6. The criteria for a separate compensable rating for decreased visual acuity, as a residual of the service-connected squamous cell carcinoma of the left tonsil, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.79, DC 6066.

7. For the entire period on appeal, the criteria for an initial rating of 20 percent, but no higher, for xerostomia and sensory issues of the neck, as residuals of the service-connected squamous cell carcinoma of the left tonsil, have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8209.

8. For the entire period on appeal, the criteria for an initial rating of 10 percent, but no higher, for impairment of the tongue, as a residual of the service-connected squamous cell carcinoma of the left tonsil, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8212.

9. The criteria for a separate compensable rating for an injury of the pharynx, as a residual of the service-connected squamous cell carcinoma of the left tonsil, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.97, DC 6521.

10. The criteria for a separate compensable rating for stricture of the esophagus, as a residual of the service-connected squamous cell carcinoma of the left tonsil, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.114, DC 7203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate DCs.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Initial Rating for Squamous Cell Carcinoma of the Left Tonsil - Analysis

The Veteran is seeking an increased initial rating for residuals of squamous cell carcinoma of the left tonsil.  He is currently in receipt of a 10 percent initial rating from December 1, 2007 for residuals of squamous cell carcinoma of the left tonsil under 38 C.F.R. § 4.97, DCs 6819-6516, applicable to malignant neoplasms of any specified part of the respiratory system exclusive of skin growths and chronic laryngitis.  The Board will consider herein whether a rating in excess of 10 percent under DCs 6819-6516 is warranted, and whether separate compensable ratings are warranted for other residuals of squamous cell carcinoma of the left tonsil.

As an initial matter, the Board notes that pyramiding (the evaluation of the same disability, or the same manifestation of a disability, under different DCs) is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several DCs; the critical element in permitting the assignment of several evaluations under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran is currently in receipt of a 20 percent rating under DC 5237 for cervical spine strain, effective September 1, 2005; a 20 percent rating under DC 8514 for right upper extremity peripheral neuropathy associated with cervical spine strain, effective June 21, 2016; a 20 percent rating under DC 8514 for left upper extremity peripheral neuropathy associated with cervical spine strain, effective June 21, 2016; a 10 percent rating under DCs 7399-7346 for gastroesophageal reflux disease (GERD) with laryngopharyngeal reflux, from September 1, 2005; and a noncompensable rating for migraine and sinus headaches under DC 8100, effective September 1, 2005.  To the extent that the symptoms of these previously service-connected disabilities overlap with the symptoms of residuals of squamous cell carcinoma of the left tonsil, the Board will not consider the overlapping symptoms that are already compensated for by the existing disability ratings.

I. Summary of the Relevant Evidence

The Veteran was afforded a VA examination in March 2008.  The VA examiner stated that following radiation therapy for squamous cell carcinoma of the left tonsil, the Veteran's residual symptoms included decreased saliva, dry throat, occasional choking, decreased sense of taste when he awakened at night, some tooth pain, and decreased eyesight in the left eye.  On examination, there was no evidence of stricture of the pharynx.

In June 2008, the Veteran stated that his taste buds had not fully recovered since the end of his radiation treatment.  His tongue and throat completely blistered on the left side during treatment and he was not able to eat or talk for a month.  His could now sense fatty products and some sweets, but the tastes died out after a few bites.  The Veteran stated that the taste of fatty foods lasted longer, but he had gained a lot of weight because he ate a lot of fatty foods for the taste.  The Veteran stated that the left side of his tongue felt thick and numb.  The Veteran also stated that his salivary glands, especially on the left side, were not working properly.  He stated that any exertion that made him breathe heavily for more than a couple of minutes caused his mouth and throat to dry out so bad that he could not even swallow or make spit.  His throat was dry like old parchment and he had to drink something to swallow.  His throat area was less flexible since the squamous cell carcinoma treatment.  When he put his chin on his chest it was difficult to breathe and he would start to gag.  This would wake him up at night in a panic.  His wife reported that it did not sound like a nasal snore, but more like a gag like he had swallowed his tongue or choked.  The Veteran stated that he did not snore before the squamous cell carcinoma.  The Veteran reported having difficulty clearing his throat and having gagging spells three or four times a day that were so bad that his eyes would tear up.  He could not eat foods like chips or crackers that might have rough or sharp edges because his throat was easily scratched.  He could not move his neck or stretch it towards the right side as the muscles felt too tight.  This made driving difficult.  The Veteran also reported that on the back of his neck where he lost his hair from the radiation, his nerves would go "haywire" more often than not.  He described it as a feeling of ants crawling on his skin.  Pressure on the area temporarily relieved the sensation, so he would sit slumped down so that the back of the couch put pressure on the area.  The Veteran also reported that his eyesight had drastically deteriorated in his left eye.  He had constant tooth pain from the loss of bone and capillaries on the left side, requiring him to use lidocaine viscous on a daily basis when eating.  The Veteran reported that he could not do many of the things he used to do, including skiing, biking, walks, and yard work.

In June 2009, the Veteran stated that he had to hold his neck to one side to relieve discomfort.  He reported daily muscle spasms and constant twitching in his neck.  He also reported symptoms of headaches, frequent difficulty swallowing, a constant gag reflex, restlessness, and fatigue.  

The Veteran was afforded a VA examination in February 2011.  The VA examiner stated that examination of the larynx was not possible without a fiber optic scope.  There was no evidence of submucosal infiltration, inflammation of the mucous membranes, laryngeal stenosis, laryngectomy, inflammation of the cords, thickening of the cords, nodules of the cords, and polyps.  Examination of the pharynx revealed dry mucous membranes.  Examination did not reveal any paralysis of the soft palate with nasal regurgitation, stricture, obstruction, and absence of the soft palate.  The VA examiner noted that the Veteran had residuals of dry mouth and difficulty swallowing due to dry mouth.

In December 2011, the Veteran's treating physician stated that the Veteran had difficulties with neck spasm, xerostomia (dry mouth) and thick secretions leading to nausea, intermittent trismus (lockjaw), and odynophagia (painful swallowing) caused by his treatment for the squamous cell carcinoma.

In January 2014, the Veteran stated that his muscle spasms occurred numerous times each day.  He stated that he could be drinking all of a sudden his muscles would start twitching and jerking, causing the drink to spill out of his mouth.  He stated that his head would start shaking from side to side, as if he had Parkinson's disease.  The lockjaw pain was a 10 on a scale of 1 to 10.  He stated that it took an hour after the lockjaw loosened up to recover from the muscle and joint pain.  He also had pain with swallowing, a lack of saliva, and thickened muscle cords.

The Veteran was afforded a VA examination in September 2014.  He reported residual symptoms of neck spasms, thick secretions, xerostomia, thick secretions leading to nausea, intermittent trismus, odynophagia, hoarseness, dry mouth, and inflammation of the vocal cords and mucous membrane.  The Veteran was receiving physical therapy for muscle tightness of the neck.  Due to the residual symptoms, the Veteran could not talk for very long during his instructor job.  He had gained weight because it was very difficult to exercise because of the dry mouth.  

In November 2014, the Veteran stated that he was seeking separate compensable ratings for his symptoms of dry mouth, painful swallowing, and trismus.  He specifically stated that he was seeking separate compensable ratings under DCs 7203, 9905, and 6521.

The Veteran was afforded a VA esophageal conditions examination in June 2016.  A diagnosis of GERD was noted, with symptoms of dysphagia, pyrosis, reflux, and regurgitation.  The VA examiner stated that the Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  

In August 2016, the Veteran was afforded a VA sinusitis/rhinitis and other conditions of the nose, throat, larynx, and pharynx examination.  The VA examiner stated that the Veteran had residual symptoms of dry mouth and discomfort swallowing.  

In August 2016, the Veteran was afforded a VA neck (cervical spine) conditions examination.  The VA examiner diagnosed the Veteran as status post radiation injury with residual myopathy of muscle groups XXII, XXIII, and cervical spine strain and associated intervertebral disc syndrome with bilateral radiculopathy.  The Veteran reported experiencing flare-ups, described as neck spasms, radiating pain, and limited range of motion.  His functional impairments were radiating pain, neck spasms, and limited range of motion.  Forward flexion of the cervical spine was 30 degrees, extension was 25 degrees, right and left lateral flexion were both 30 degrees, right lateral rotation was 60 degrees, and left lateral rotation was 50 degrees.  Pain was noted on examination and caused functional loss.  Pain was noted on forward flexion, extension, and left lateral rotation.  There was no additional loss of function or range of motion after three repetitions.  The VA examiner stated that repeated use over time resulted in functional loss due to pain, fatigue, and lack of endurance.  The VA examiner estimated that repeated use over time would result in decreased range of motion, specifically 25 degrees of forward flexion, 20 degrees of extension, 25 degrees of right and left lateral flexion, 50 degrees of right lateral rotation, and 45 degrees of left lateral rotation.  While the Veteran was not examined during a flare-up, the VA examiner stated that flare-ups would result in functional loss due to pain, fatigue, weakness, and lack of endurance.  The VA examiner estimated that during flare-up, forward flexion would be 20 degrees, extension would be 10 degrees, right and left lateral flexion would each be 10 degrees, and right and left lateral rotation would each be 40 degrees. Muscle strength of the bilateral upper extremities was normal and there was no muscle atrophy.  Bilateral upper extremity deep tendon reflexes were hypoactive.  Light touch testing revealed decreased sensation in the bilateral upper extremities.  The VA examiner opined that the Veteran had radicular pain or other signs or symptoms or radiculopathy, including moderate bilateral constant pain, moderate bilateral paresthesias and/or dysesthesias, and mild bilateral numbness.  The VA examiner stated that the Veteran had moderate incomplete paralysis of the bilateral upper, middle, and lower radicular groups.   The VA examiner stated that the Veteran had IVDS, but had not had any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The occupational impact of the Veteran's neck condition was that it created moderate impairment in performing sedentary activities of employment and moderate impairment in performing physical activities of employment.

The Veteran was afforded a contract VA oral and dental conditions examination in August 2016.  The VA examiner stated that the Veteran had been diagnosed with mild myositis of the muscles of mastication due to bruxing and radiation therapy induced xerostomia.  The VA examiner noted symptoms of continued bone loss and loss of teeth, intermittent lockjaw, tongue cramping, loss of saliva, difficulty swallowing, lump in throat, and voice change.  The Veteran's oral or dental conditions required continued use of biotene products.  There was no anatomical loss or bony injury of the mandible or maxilla.  The VA examiner stated that the Veteran had anatomical loss or bony injury of the teeth.  The VA examiner explained that there is a possibility that the loss of teeth may be related to the Veteran's radiation therapy.  With his smoking history and the radiation therapy (radionecrosis), the probability of tooth loss is high.  However, the masticatory surfaces can be restored by suitable prosthesis.  The VA examiner did not specify the extent of loss of teeth.  Residuals of treatment for the squamous cell carcinoma included intermittent lockjaw, clicking of the jaw, loss of four teeth, loose teeth, gum pain, tongue cramping, twitching of the neck and cheek muscles, and continued bone loss.  The VA examiner opined that all of the symptoms listed are at least as likely as not related to the Veteran's xerostomia and the changes in deglutition associated with it.  The VA examiner further opined that the most likely etiology of the Veteran's bruxism is psychophysiological stress.

The Veteran was afforded a VA peripheral nerves examination in August 2016.  A diagnosis of cervical IVDS with radiculopathy was noted.  The VA examiner stated that the Veteran's peripheral nerves condition began in May 2007, after the Veteran's tonsillectomy and six weeks of radiation in the head and neck for squamous cell carcinoma.  Symptoms included muscle weakness, dizziness, and tingling/numbness of the hands and neck.  The Veteran's right hand is dominant.  The peripheral nerve condition symptoms included bilateral upper extremity mild constant pain, bilateral upper extremity moderate intermittent pain, bilateral upper extremity severe paresthesias and/or dysesthesias, and severe bilateral upper extremity numbness.  Muscle strength testing was normal and there was no muscle atrophy.  Bilateral upper extremity deep tendon reflexes were hypoactive.  Upper extremity sensory examination revealed decreased sensation bilaterally.  There were no trophic changes.  The VA examiner stated that the Veteran had mild incomplete paralysis of the bilateral upper, middle, and lower radicular groups.  The VA examiner stated that the functional impact of the Veteran's neck nerve condition created mild to moderate impairment in performing physical activity of employment.  

The Veteran was afforded a VA eye conditions examination in August 2016.  Diagnoses of bilateral nuclear sclerotic cataracts, mild, and ocular allergies were noted.  The Veteran reported that his vision became blurry in 2007 for near and distance.  He also complained of excessive tearing at times.  Visual acuity was as follow: uncorrected distance was 20/50 on the right and 20/100 on the left; uncorrected near was 20/70 bilaterally; corrected distance was 20/40 or better bilaterally; and corrected near was 20/40 or better bilaterally.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  There was no anatomical loss, light perception only, extremely poor vision, or blindness.  There was no diplopia or a corneal irregularity that resulted in severe irregular astigmatism.  Internal eye exam was normal bilaterally.  The Veteran did not have a visual field defect.  The Veteran's bilateral cataracts were preoperative, with no aphakia, and the decrease in visual acuity was not attributable to the cataracts.  

The Veteran was afforded a VA muscle injuries examination in August 2016.  A diagnosis of status post radiation injury with residual myopathy of muscle groups XXII and XXIII was noted.  Both sides were affected.  The Veteran reported symptoms of muscle spasms to the right side of his face and neck spasms.  The Veteran stated that the pain lasted for hours after the tongue cramps or lockjaw recedes.  The VA examiner stated that the Veteran had muscle injuries to the bilateral XXII and XXIII muscle groups, involving the muscles of the front, sides, and back of the neck.  These muscles affect the following functions: rotation and flexion of the head, respiration, swallowing, movements of the head, and fixation of shoulder movements.  The VA examiner noted that all muscles of the neck were hardened and there was some impairment of muscle tonus.  The Veteran had the following symptoms attributable to his muscle injuries: consistent bilateral loss of power of muscle groups XXII and XXIII; consistent bilateral lowered threshold of fatigue for muscle groups XXII and XXIII; and consistent bilateral fatigue-pain for muscle groups XXII and XXIII.  Muscle strength was normal bilaterally and there was no muscle atrophy.  The functional impact of the Veteran's muscles of the neck condition was that it created mild impairment in performing sedentary activities of employment and mild to moderate impairment in performing physical activities of employment.

In the January 2018 informal hearing presentation, the Veteran's representative stated that the Veteran was seeking separate 10 percent ratings under DCs 5322 and 5323 for moderate disabilities of muscle groups XXII and XXIII.  

II. Increased Initial Rating Claim for Squamous Cell Carcinoma of the Left Tonsil

From December 1, 2007 to June 24, 2016, the Veteran was in receipt of a 10 percent initial rating for squamous cell carcinoma of the left tonsil under 38 C.F.R. § 4.97, DCs 6819-6516, applicable to malignant neoplasms of the respiratory system and chronic laryngitis.  From June 24, 2016, the Veteran maintained the 10 percent rating under DCs 6819-6516, but the disability was recharacterized as squamous cell carcinoma of the left tonsil to include mild myositis of the muscles of mastication due to bruxing and/or radiation induced xerostomia.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 6819 provides for a 100 percent rating.  It further states that a rating of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy, or any other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.  Here, the Veteran has been at least six months after discontinuance of treatment for the entire period on appeal and there has been no local recurrence or metastasis.  Therefore, the squamous cell carcinoma of the left tonsil will be rated on residuals for the entire period on appeal.

DC 6516 provides for a 10 percent rating for hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

After a review of the evidence, both lay and medical, the Board finds that a rating in excess of 10 percent under DC 6516 is not warranted for the entire period on appeal.  While the evidence consistently indicates that the Veteran has had hoarseness with inflammation of the cords or mucous membranes, there is no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  To the contrary, the February 2011 and August 2016 VA examination reports specifically state that there was no evidence of submucous infiltration, thickening of the cords, nodules of the cords, or polyps.  For these reasons, the Board finds that a rating in excess of 10 percent under DC 6516 is not warranted throughout the period on appeal.

III. Muscle Group Injuries

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in five anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  Here, the August 2016 VA examination indicated that the Veteran had disabilities of the bilateral XXII and XXIII muscle groups.  Therefore, the Board will consider whether separate compensable ratings are warranted under 38 C.F.R. § 4.73a, DCs 5322, applicable to Muscle Group XXII, and 5323, applicable to Muscle Group XXIII.  

Under both DC 5322 and DC 5323, a slight disability is rated as noncompensable, a moderate disability is rated 10 percent, a moderately severe disability is rated 20 percent, and a severe disability is rated 30 percent. 38 C.F.R. § 4.73, DCs 5322 and 5323. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2017).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Slight disability of muscles - (i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service Department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

Moderately severe disability of muscles--(i)  Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id. 

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).

Upon review of all the evidence of record, the Board finds that, for the entire period on appeal, 20 percent ratings for moderately severe impairment of muscle groups XXII and XXIII are warranted under DCs 5322 and 5323.  The Veteran has consistently reported symptoms of difficulty swallowing, difficulty breathing when he put his chin on his chest, gagging or choking spells, difficulty moving or stretching his neck, frequent muscle spasms and twitching of the neck and cheek muscles, having to hold his neck to one side to relieve discomfort, thickened muscle cords, muscle tightness, and pain.  The August 2016 VA examination report indicated that the Veteran had muscles spasms to the right side of his face, neck spasms, and all muscles of the neck were hardened.  There was also some muscle tonus.  The August 2016 VA examiner opined that the Veteran had consistent bilateral loss of power, lowered threshold of fatigue, and fatigue-pain for Muscle Groups XXII and XXII.  However, muscle strength was normal bilaterally and there was no muscle atrophy.  The muscle conditions created only mild impairment in performing sedentary activities of employment and mild to moderate impairment in performing physical activities of employment.  The Board finds that these symptoms reflect no more than moderately severe impairment, as the evidence indicates that there were no signs or symptoms of weakness, impairment of coordination, or uncertainty of movement.  Furthermore, while there was some impairment in the Veteran's ability to keep up with work requirements due to the muscle conditions, there was no evidence that he was unable to keep up with work conditions due to the muscle conditions.  Finally, there were no signs of severe muscle disability as described in 38 C.F.R. § 4.56(d).  For these reasons, the Board finds that the Veteran's disabilities of Muscle Groups XXII and XXIII are no more than moderately severe; thus, separate ratings of 20 percent, but no higher, are warranted under DCs 5322 and 5323.

IV. Tooth Loss

The August 2016 oral and dental conditions examination report indicated that the Veteran had anatomical loss or bony injury of the teeth that is related, at least in part, to the radiation therapy for the service-connected squamous cell carcinoma of the left tonsil.  The VA examiner stated that the Veteran had loss of four teeth, with continued bone loss.  Therefore, the Board considered whether a separate rating is warranted under 38 C.F.R. § 4.150, DC 9913, for loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.

According to DC 9913, a 0 percent rating is provided when the loss of masticatory surface can be restored by suitable prosthesis.  A 10 percent rating is provided when all upper and lower teeth on one side are missing, all lower anterior teeth are missing, or all upper anterior teeth are missing.  A 20 percent rating is provided when all upper and lower anterior teeth missing or all upper and lower posterior teeth missing.  A 30 percent rating is provided when there is a loss of all upper teeth or a loss of all lower teeth.  A 40 percent rating is provided when there is a loss of all teeth.  Id.

The Board finds that a separate compensable rating is not warranted for the loss of teeth and bone loss under DC 9913.  The August 2016 VA examiner stated that the Veteran had lost four teeth and opined that the masticatory surfaces can be restored by suitable prosthesis.  This is consistent with a noncompensable rating under DC 9913.  In addition, the Veteran's loss of four teeth is insufficient to constitute the extent of tooth loss that is required for a compensable rating under DC 9913.  For these reasons, the Board finds that a separate compensable rating for tooth loss, as a residual of squamous cell carcinoma of the left tonsil, is not warranted under DC 9913.

V. Lockjaw 

The Veteran has reported experiencing intermittent trismus (lockjaw) as a residual of the squamous cell carcinoma.  See December 2011 letter from Veteran's treating physician, January 2014 and November 2014 lay statements, and August 2016 VA oral and dental examination report.  In January 2014, the Veteran reported having severe pain associated with the lockjaw and stated that it took an hour after the lockjaw loosened up for him to recover from the muscle and joint pain.  The August 2016 VA muscle injuries examination report indicated that the Veteran's pain lasted for hours after the lockjaw receded.  

Based on this evidence, the Board finds that consideration of 38 C.F.R. § 4.150, DC 9905, applicable to limited motion of the temporomandibular articulation, is warranted. 

Under DC 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905, Note.

Based on a review of the evidence, both lay and medical, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating, but no higher, is warranted under DC 9905 for intermittent lockjaw as a residual of squamous cell carcinoma.  The Veteran, his treating physician, and the VA examiner have all consistently described the lockjaw as "intermittent."  See December 2011 letter from Veteran's treating physician, January 2014 and November 2014 lay statements, and August 2016 VA oral and dental examination report.  In January 2014, the Veteran reported having severe pain associated with the lockjaw and stated that it took an hour after the lockjaw loosened up for him to recover from the muscle and joint pain.  The August 2016 VA muscle injuries examination report indicated that the Veteran's pain lasted for hours after the lockjaw receded.  While the record does not include specific evidence regarding the range of lateral excursion as is required for a compensable rating under DC 9905, the Board finds that a 10 percent rating, but no higher, is warranted for intermittent lockjaw and pain as these symptoms are analogous to the symptoms required for a 10 percent rating under DC 9905.  This is based on the consistent evidence of intermittent lockjaw and significant associated pain.  However, as the lockjaw and associated pain are only intermittent in nature, the Board finds that a rating in excess of 10 percent under DC 9905 is not warranted.  

VI. Vision Changes

The Veteran contends that his vision deteriorated in the left eye as a result of the treatment for the squamous cell carcinoma.  See June 2008 statement.  The August 2016 VA eye conditions examination report indicates that the Veteran has current diagnoses of bilateral nuclear sclerotic cataracts and ocular cataracts, as well as decreased visual acuity.  The VA examiner stated that the cataracts were preoperative, with no aphakia, and the decrease in visual acuity was not attributable to the cataracts.  The Veteran has not alleged, and the evidence does not suggest, that the Veteran's current bilateral cataracts are residuals of the squamous cell carcinoma.  Therefore, the Board will not consider whether a separate compensable rating is warranted for cataracts as a residual of the squamous cell carcinoma.  Thus, the Board's consideration of the Veteran's vision changes as a residual of the squamous cell carcinoma is limited to the Veteran's diminished visual acuity.  

Eye disabilities with visual impairment are rated based on impairment in visual acuity with correction.  See 38 C.F.R. §§ 4.75, 4.76.  Impairment of central visual acuity warrants a zero percent, or noncompensable, rating when the vision in both eyes is 20/40 (6/12) or better.  38 C.F.R. § 4.79, DC 6066.  A ten percent rating is provided for vision in one eye of 20/50 (6/15) and vision in the other of 20/40 (6/12) or 20/50 (6/15) or vision in one eye of 20/70 (6/21) or 20/100 (6/30) with vision in the other of 20/40 (6/12).  Id.

Based on a review of the evidence, both lay and medical, the Board finds that a compensable rating for vision changes as a residual of squamous cell carcinoma is not warranted.  The August 2016 VA examination report indicated that the Veteran's bilateral corrected distance and near visual acuity was 20/40 or better.  This is compensable with a noncompensable rating under DC 6066.  Therefore, the preponderance of the evidence supports a finding that a separate compensable rating for vision changes, as a residual of squamous cell carcinoma of the left tonsil, is not warranted.

VII. Impairments of the Central Nervous System

In June 2008, the Veteran reported that the left side of his tongue felt thick and numb and his salivary glands were not working properly.  He also reported having nerve and sensory issues on the back of his neck.  In December 2011, the Veteran's treating physician stated that the Veteran had dry mouth.  The August 2016 VA dental and oral conditions examination report indicated that the Veteran had symptoms of tongue cramping and loss of saliva.  

Based on this evidence, the Board finds that consideration of 38 C.F.R. § 4.124a, DC 8209, applicable to paralysis of the ninth glossopharyngeal cranial nerve, and DC 8212, applicable to paralysis of the twelfth cranial nerve, is warranted. 

DC 8209 provides ratings for paralysis of the ninth (glossopharyngeal) cranial nerve.  Under DC 8209, moderate incomplete paralysis warrants a 10 percent rating; severe incomplete paralysis warrants a 20 percent rating, and complete paralysis warrants a 30 percent rating.  Ratings under DC 8209 are dependent upon relative loss of ordinary sensation in the mucous membrane of the pharynx, fauces, and tonsils.  38 C.F.R. § 4.124a, DC 8209, Note.

DC 8212 is applicable to paralysis of the twelfth (hypoglossal) cranial nerve.  Under DC 8212, moderate incomplete paralysis warrants a 10 percent rating; severe incomplete paralysis warrants a 20 percent rating, and complete paralysis warrants a 30 percent rating.  Ratings under DC 8212 are dependent upon loss of motor function of the tongue.  38 C.F.R. § 4.124a, DC 8212, Note.  

The rating schedule does not define the terms 'mild," "moderate," or "severe," as used in this DC to describe the degree of incomplete paralysis of the respective cranial nerves.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

The ratings for the cranial nerves are for unilateral involvement; when bilateral, the ratings are combined, but without the bilateral factor.  38 C.F.R. § 4.124a.

For the entire period on appeal, the Board finds that a 10 percent rating is warranted for moderate incomplete paralysis of the left twelfth cranial nerve.  This is based on the Veteran's June 2008 statement that the left side of his tongue felt thick and numb.  The Veteran stated that his wife reported that his night time gagging sounded like he had swallowed his tongue or choked.  In addition, the August 2016 VA dental and oral conditions examination indicated that the Veteran experienced intermittent tongue cramping.  The Board finds that these symptoms are analogous to moderate incomplete paralysis of the left twelfth cranial nerve, as they relate to motor function of the tongue.  However, as these symptoms are intermittent and do not result in severe functional impairment, the Board finds that these symptoms are no more than moderate in nature and a rating in excess of 10 percent under DC 8212 is not warranted.

For the entire period on appeal, the Board also finds that a 20 percent rating is warranted under DC 8209.  The Veteran has consistently reported experiencing significant dry mouth, and his lay reports are confirmed by the medical evidence of record.  In June 2008, the Veteran reported that his salivary glands, especially on the left side, were not working properly.  He stated that the impairment of his salivary glands caused functional impairment, such that any exertion that made him breath heavily for more than a couple of minutes caused his mouth and throat to dry out so bad that he could not even swallow or make spit.  This also caused thick secretions that led to nausea and painful swallowing.  The dry mouth caused the Veteran's otherwise noncompensable dental and oral disabilities, including loss of teeth and gum pain.  In addition, in June 2008, the Veteran reported experiencing sensory issues involving the back of his neck.  The Board finds that these symptoms are analogous to the symptoms of severe incomplete paralysis of the ninth cranial nerve, which is dependent upon the relative loss of ordinary sensation in the mucous membrane of the pharynx, fauces, and tonsils; therefore, a rating of 20 percent, but no higher, is warranted under DC 8209.  However, as the Veteran has some function of the salivary glands and the sensory issues on the back of his neck were not constant, the Board finds that the symptoms are not analogous to complete paralysis of the nerve and a rating in excess of 20 percent is not warranted. 

VIII. Other Potentially Relevant DCs

The Board also considered whether a compensable rating was warranted under other potentially relevant DCs.  

While the Veteran reported impairment of his taste buds in June 2008, the rating schedule only provides for a compensable rating when there is a complete loss of sense of taste.  38 C.F.R. § 4.87a, DC 6276.  Therefore, as the Veteran explicitly stated that he could sense fatty products and some sweets, the Board finds that a separate compensable rating based on loss of sense of taste is not warranted.

The Board also notes that the Veteran stated in November 2014 that he was seeking separate compensable ratings under DCs 6521 (applicable to injuries of the pharynx), 7203 (applicable to stricture of the esophagus), and 9905 (applicable to limited motion of temporomandibular articulation).  A separate compensable rating under DC 9905 is awarded herein.  The Board will specifically address why separate compensable ratings under DCs 6521 and 7203 are not warranted.

DC 6521 provides for a 50 percent rating for stricture or obstruction of the pharynx or nasopharynx, or; absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or; paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  38 C.F.R. § 4.97.

After review of the evidence, both lay and medical, the Board finds that a separate compensable rating under DC 6521 is not warranted.  The March 2008 VA examination report indicated that there was no evidence of stricture of the pharynx.  While the February 2011 VA examiner stated that examination of the larynx was not possible without a fiber optic scope, limiting the probative value of the examination report, the VA examiner also stated that examination did not reveal any paralysis of the soft palate with nasal regurgitation, stricture, obstruction, and absence of the soft palate.  The August 2016 VA sinusitis/rhinitis and other conditions of the nose, throat, larynx and pharynx examination report indicated that the Veteran had not had an injury to the pharynx, including to the soft palate.  Therefore, a separate compensable rating under DC 6521 is not warranted.  To the extent that the Veteran has symptoms of speech impairment, such as hoarseness, the Board finds that these symptoms are contemplated by the current 10 percent rating under DC 6516 for chronic laryngitis and a separate compensable rating based on these symptoms is not warranted.  See 38 C.F.R. § 4.14.  Insomuch as the Veteran has attempted to establish a diagnosis of an injury of the pharynx through his own lay assertions, the Board finds that the Veteran has not demonstrated the medical expertise that would render him competent to diagnose an injury of the pharynx due to the medical complexity of the matter.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  For these reasons, the Board finds that a separate compensable rating under DC 6521 is not warranted.

DC 7203 provides for a 30 percent rating for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus permitting passage of liquids only, with marked impairment of general health.  

After review of the evidence, both lay and medical, the Board finds that a separate compensable rating under DC 7203 is not warranted.  The evidence does not suggest, and the Veteran does not contend, that he has stricture of the esophagus permitting passage of liquids only.  While the Veteran has difficulty swallowing and occasional choking, the June 2016 VA esophageal conditions examination report explicitly stated that the Veteran did not have esophageal stricture.  To the extent that the Veteran has difficulty swallowing and occasional choking, these symptoms are specifically contemplated by the compensable rating awarded herein under DC 5322 for injury of Muscle Group XXII and the existing rating under DCs 7399-7346 for GERD, and any separate rating based on these symptoms under DC 7203 would violate the prohibition on pyramiding.  See 38 C.F.R. § 4.14.  Insomuch as the Veteran has attempted to establish a diagnosis of stricture of the esophagus through his own lay assertions, the Board finds that the Veteran has not demonstrated the medical expertise that would render him competent to diagnose a stricture of the esophagus due to the medical complexity of the matter.  Jandreau, 492 F.3d at 1377, n.4.  For these reasons, a separate compensable rating under DC 7203 is not warranted. 

IX. Extraschedular Consideration

Finally, the Board finds that referral for extraschedular consideration is not warranted.  The evidence does not show that the Veteran's residuals of squamous cell carcinoma include symptoms or functional impairment different or more severe than what is contemplated by the rating criteria, such as to render application of the rating schedule impractical.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b).  As discussed above, the schedular rating criteria contemplate all of the Veteran's residuals of squamous cell carcinoma and the symptoms associated with such disabilities.  Moreover, the evidence shows that the Veteran's residuals of squamous cell carcinoma do not cause marked interference with employment or frequent periods of hospitalization.  Finally, the Board notes that a combined total schedular rating has been in effect throughout the pendency of this claim.  For these reasons, the Board finds that referral for extraschedular consideration is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire period on appeal, an initial rating in excess of 10 percent for chronic hoarseness, as a residual of squamous cell carcinoma of the left tonsil, is denied.

For the entire period on appeal, an initial rating of 20 percent, but no higher, for an injury of Muscle Group XXII, as a residual of squamous cell carcinoma of the left tonsil, is granted.

For the entire period on appeal, an initial rating of 20 percent, but no higher, for an injury of Muscle Group XXIII, as a residual of squamous cell carcinoma of the left tonsil, is granted.

A separate compensable rating based on loss of teeth, as a residual of squamous cell carcinoma of the left tonsil, is denied.

For the entire period on appeal, an initial rating of 10 percent, but no higher, for intermittent lockjaw, as a residual of squamous cell carcinoma of the left tonsil, is granted.

A separate compensable rating based on loss of visual acuity, as a residual of squamous cell carcinoma of the left tonsil, is denied.

For the entire period on appeal, an initial rating of 10 percent, but no higher, for impairment of the tongue, as a residual of squamous cell carcinoma of the left tonsil, is granted.

For the entire period on appeal, an initial rating of 20 percent, but no higher, for xerostomia, as a residual of squamous cell carcinoma of the left tonsil, is granted.

A separate compensable rating for an injury of the pharynx, as a residual of squamous cell carcinoma of the left tonsil, is denied.

A separate compensable rating for stricture of the esophagus, as a residual of squamous cell carcinoma of the left tonsil, is denied.



______________________________________________
LAURA COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


